Appeal by the defendant from a judgment of the County Court, Nassau County (Winick, J.), rendered January 30, 1985, convicting him of robbery in the second degree (two counts), upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was properly sentenced as a second felony offender. His prior conviction under a Federal forgery statute (18 USC § 495) clearly meets the criteria set forth in Penal Law § 70.06 for second felony offender status (see, Penal Law §§ 170.10, 170.25; People v Cates, 104 AD2d 895, 896-897).
We have examined the defendant’s remaining contentions, including those set forth in his pro se brief, and find them to be without merit. Niehoff, J. P., Lawrence, Weinstein and Sullivan, JJ., concur.